REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 21-24, and 26-28 are allowed.
Claims 21, 27 and 28 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the a set of network controllers for establishing failure-detection tunnels 
between the hardware forwarding element and the second set of host 
computers, wherein the set of network controllers initiates an update to a set of 
active failure-detection sessions over the established failure-detection tunnels 
due to a change to a state of the second set of host computers; wherein a 
particular host computer in the set of host computers and the hardware
 forwarding element exchange bidirectional forwarding detection (BFD) session 
messages through a failure- detection tunnel in order to detect failures in the 
connection between the hardware forwarding element and the particular host 
computer.
It is noted that the closest prior art, Over Koponen et al. (US 20140351432, Nov. 27, 2014) shows the managed forwarding elements are software or hardware forwarding elements that are managed by the network controller, the managed forwarding elements that operate on a host machines, these managed forwarding elements receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination end machines.
It is noted that the closest prior art, Gell et al. (US 20170026263, Jan. 26, 2017) shows after a failure of the first controller, compute the set of outputs using the second and third sets of inputs; receiving an indicator from the second controller, the indicator indicating that all inputs of the group of inputs have arrived at the particular controller; and after receiving the indicator and after computing the set of outputs completely, sending the set of outputs to a fourth controller.
However, Over Koponen et al. and Gell et al.  fails to disclose or render obvious the above underlined limitations as claimed. 
The terminal disclaimer filed on 09/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of AP# No. 10771320 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464